Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 1 of 38




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 18-cv-20922-BLOOM/Louis

  GE MEDICAL SYSTEMS S.C.S.,

         Plaintiff,

  v.

  SYMX HEALTHCARE
  CORPORATION,

        Defendant.
  _______________________________/

                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

         THIS CAUSE is before the Court upon Plaintiff GE Medical Systems S.C.S.’s

  (“Plaintiff”) Motion to Enforce Settlement Agreement and for Entry of a Consent Judgment, ECF

  No. [21] (“Motion to Enforce”), and Defendant SYMX Healthcare Corporation’s (“Defendant”)

  Cross Motion to Reopen Case and Set Scheduling Conference, ECF No. [32] (“Motion to

  Reopen”), (collectively, the “Motions”). The Court held a four-day evidentiary hearing on the

  Motions. The parties submitted their proposed findings of fact and conclusions of law prior to the

  evidentiary hearing,1 which they supplemented following the evidentiary hearing’s conclusion.

  See ECF No. [99] (Defendant’s Proposed Findings of Fact and Conclusions of Law); ECF No.

  [100] (Plaintiff’s Proposed Findings of Fact and Conclusions of Law). The Court has carefully

  considered the Motions, all opposing and supporting submissions, the evidence and testimony

  presented during the evidentiary hearing, the record in this case, the applicable law, and is




  1
    See ECF No. [61] (Defendant’s Proposed Findings of Fact and Conclusions of Law); ECF No. [62]
  (Plaintiff’s Proposed Findings of Fact and Conclusions of Law).
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 2 of 38

                                                                   Case No. 18-cv-20922-BLOOM/Louis


  otherwise fully advised. Accordingly, the Court makes the following findings of fact and

  conclusions of law.

      I. BACKGROUND & PROCEDURAL HISTORY

             This case involves the parties’ conduct relative to certain agreements between Plaintiff and

  Defendant for the purchase and installation of medical equipment for the Ridge Hospital in Accra,

  Ghana. Pursuant to the agreements, Plaintiff agreed to deliver purchased medical equipment and

  to provide certain services, such as installation and routine maintenance on the equipment,

  consistent with its standard limited warranties. Ultimately, Defendant purchased over $6.8 million

  of medical equipment from Plaintiff for the Ridge Hospital project. Yet, as summarized by the

  parties,

             [a] dispute arose between GE and SYMX concerning payment of certain of the
             Ridge Hospital Sales Agreements.
                     . . . . GE claim[ed] that SYMX owe[d] GE an outstanding total amount of
             USD $2,657,151.77 (the “Outstanding Amount”) in connection with the Ridge
             Hospital Sales Agreements. GE filed a lawsuit related to its claims against SYMX
             entitled GE Medical Systems S.C.S. v. Symx Healthcare Corporation, U.S. District
             Court for the Southern District of Florida, case no. 18‐cv‐20922‐CMA (the “GE
             Lawsuit”).
                     . . . . For its part, SYMX [] alleged claims against GE for costs related to the
             delivery of the equipment identified in the Ridge Hospital Sales Agreements, as
             well as claims that GE interfered with SYMX’s relationship with Americaribe,
             Inc.[2] and others. SYMX filed a lawsuit related to its claims against GE entitled
             Symx Healthcare Corporation v. GE Healthcare, Inc., Circuit Court of the Eleventh
             Judicial Circuit in and for Miami‐Dade County, Florida, case no. 2018‐001897‐
             CA‐01 (the “SYMX Lawsuit”). SYMX also [] alleged counter-claims against GE
             in the GE Lawsuit, including allegations that GE has caused SYMX to suffer lost
             business opportunity and lost profits.

  ECF No. [21-1] at 2.

             Nonetheless, in light of their long working relationship, the parties attempted throughout



  2
    Americaribe is the wholly owned subsidiary of Bouygues Construction, “one of the largest construction
  companies in the world,” and it awarded Defendant the Ridge Hospital project in March 2014. ECF No.
  [32] at 2.


                                                        2
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 3 of 38

                                                                     Case No. 18-cv-20922-BLOOM/Louis


  2017 to negotiate mutually agreeable settlement terms regarding (1) Plaintiff’s claims regarding

  Defendant’s failure to pay the outstanding debt owed for the medical equipment delivered; and (2)

  Defendant’s grievances against Plaintiff for certain costs that it incurred as a result of Plaintiff’s

  untimely delivery of medical equipment. After extensive negotiations, Plaintiff ultimately agreed

  to reduce Defendant’s outstanding balance in exchange for its prompt payment and to allow

  Defendant to pay its debt in installments, rather than Plaintiff’s normal business practice of

  demanding payment in full. As such, by December 2017, the parties agreed that the final settlement

  amount would be discounted to $2,352,594.94, which would be paid by Defendant in five

  installments. Despite the parties’ mutual agreement on the settlement amount and payment

  schedule, at the start of 2018, no settlement agreement had been signed and no payments had been

  made.

            Instead, on January 19, 2018, Defendant filed suit in Florida state court for a declaratory

  judgment that it was not liable for the amount owed to Plaintiff for the Ridge Hospital equipment.

  Defendant claimed that Plaintiff had breached the sales contracts by missing delivery and

  installation deadlines and had tortiously interfered with Defendant’s business relationships in

  Ghana.

            Plaintiff subsequently filed this action on March 12, 2018, asserting breach of contract and

  account stated claims against Defendant for the failure to pay for the equipment that was delivered.

  Plaintiff sought to recover the full amount of the debt—namely, $2,657,151.77, plus interest. See

  ECF No. [1].3 On April 13, 2018, Defendant filed its Answer, Affirmative Defenses, and

  Counterclaim, which asserted a compulsory counterclaim against Plaintiff for breach of contract

  for the failure to timely deliver the medical equipment. ECF No. [7].



  3
      As discussed in more detail below, this case was originally assigned to the Honorable Cecilia M. Altonaga.


                                                         3
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 4 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


         After initiating their respective lawsuits, the parties renewed their settlement negotiations

  and ultimately “reached a global agreement on settlement terms and conditions to resolve any and

  all disputes arising out of the Ridge Hospital Sales Agreements.” ECF No. [21-1] at 2 (“Settlement

  Agreement” or “Agreement”). On May 4, 2018, Defendant sent Plaintiff a signed copy of the

  Settlement Agreement. ECF No. [91-35] at 47. On May 10, 2018, Plaintiff returned its counter-

  signed copy of the Agreement to Defendant. Id. at 65. Finally, on May 17, 2018, Defendant

  circulated a fully executed Settlement Agreement that was initialed by both parties. Id. at 83.

         On May 14, 2018, the parties filed a Joint Motion for Enlargement of Deadlines Pending

  Settlement, ECF No. [15], explaining that,

         [s]ince the entry of the Court’s scheduling order, the parties have reached a
         settlement agreement. The parties further agreed that within three (3) business days
         of the Effective Date of the Settlement Agreement or three (3) business days after
         the initial installment of the Settlement Payment clears GE’s bank account,
         whichever is later, a notice of settlement would be filed in this action.
                  Given that settlement is likely to be concluded, the parties jointly request a
         30-day enlargement of the mediation scheduling deadline and the exchange of
         initial disclosures.

  ECF No. [15] at 1. The next day, the Court administratively closed the case sua sponte, stating that

  “[i]f the parties fail[ed] to complete the expected settlement, either party [could] request the Court

  to reopen the case.” ECF No. [16].

         On January 25, 2019, Plaintiff filed its Motion to Enforce, seeking to enforce the parties’

  Settlement Agreement and obtain a consent judgment against Defendant pursuant to its terms. See

  ECF No. [21]. Defendant opposed Plaintiff’s Motion to Enforce and requested that Plaintiff be

  sanctioned for allegedly making “knowingly false” statements to the Court during the course of

  the proceedings about whether Defendant had made any installment payments under the

  Agreement. See ECF No. [32]. Defendant contemporaneously filed its Cross-Motion to Reopen




                                                    4
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 5 of 38

                                                                  Case No. 18-cv-20922-BLOOM/Louis


  within its response to the Motion to Enforce, which sought to reopen the case to allow Defendant

  to proceed with its claims against Plaintiff and add additional claims. Id.4

          Plaintiff’s Motion to Enforce was referred to the Honorable Chris M. McAliley, United

  States Magistrate Judge, for a Report and Recommendation. See ECF No. [33]. After extensive

  briefing by the parties, see ECF Nos. [21], [32], [39], & [40], Judge McAliley issued her Report

  and Recommendation, which was limited to Plaintiff’s Motion to Enforce, see ECF No. [43] at 1

  n.1 (“Report”). The Report set forth a thorough analysis of the facts and the applicable law and

  ultimately recommended that the Court grant Plaintiff’s Motion to Enforce and issue the consent

  judgment against Defendant. Id. at 22-23. Both parties subsequently filed objections to the Report,

  and Defendant renewed its request for an evidentiary hearing. See ECF Nos. [47] & [48]. Upon

  review of the Report, the briefing, and the parties’ objections, the Court determined that an

  evidentiary hearing was warranted in light of the numerous factual disputes and contractual

  ambiguities raised by the parties. See ECF No. [52].5 Accordingly, the Court scheduled a two-day

  evidentiary hearing on the Motions.

          On November 21, 2019, Judge Altonaga commenced the evidentiary hearing and heard

  testimony from two of Plaintiff’s high-level executives: (1) the complete testimony of Chris

  Bonnett (“Mr. Bonnett”), the Managing Director of Project Development for GE Healthcare in

  Africa, and (2) the direct examination of Eyong Ebai (“Mr. Ebai”), GE Healthcare’s General

  Manager for West and Central Africa. Upon the completion of Mr. Ebai’s direct examination, the



  4
   It is worth noting that, although styled as a reply, Defendant’s Reply in Support of the Motion to Reopen,
  ECF No. [42], is effectively a sur-reply that readdresses the merits of Plaintiff’s Motion to Enforce. The
  Court reminds the parties that, pursuant to the Local Rules in the Southern District, sur-replies are not
  permitted absent prior leave of Court. See S.D. Fla. L.R. 7.1(c)(1).
  5
   The Court further indicated that “[i]f, after an evidentiary hearing, the Settlement Agreement is enforced
  against SYMX, SYMX will be required to pay GE’s attorney’s fees and costs.” ECF No. [52] at 2 n.1.


                                                      5
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 6 of 38

                                                              Case No. 18-cv-20922-BLOOM/Louis


  hearing was recessed until the following day. See Tr. of Evidentiary Hr’g, Nov. 21, 2019

  [hereinafter 1st Hr’g Tr.], ECF No. [78].

         Shortly after the conclusion of the proceedings on November 21, 2019, Judge Altonaga

  filed a notice alerting the parties of her ownership of stock in the General Electric Company, which

  in turn owns Plaintiff. See ECF No. [66]; ECF No. [10] (Plaintiff’s corporate disclosure statement).

  A telephonic hearing was held that evening to address Judge Altonaga’s continued participation in

  this case. See ECF Nos. [67] & [68]. Ultimately, Judge Altonaga recused herself, ECF No. [69],

  and the case was reassigned to the Undersigned the following day, see ECF No. [70].

         Following reassignment, this Court ordered that the parties confer and file a joint status

  report detailing the pending issues in the case. ECF No. [71]. Eventually, the evidentiary hearing

  was recommenced on June 11, 2020, Tr. of Evidentiary Hr’g, June 11, 2020 [hereinafter 2nd Hr’g

  Tr.], ECF No. [96]; and it continued on June 12, 2020, Tr. of Evidentiary Hr’g, June 12, 2020

  [hereinafter 3rd Hr’g Tr.], ECF No. [97]; until its ultimate conclusion on June 15, 2020, Tr. of

  Evidentiary Hr’g, June 15, 2020 [hereinafter 4th Hr’g Tr.], ECF No. [98]. Over the course of the

  evidentiary hearing, Plaintiff presented Mr. Ebai’s complete testimony, followed by the live

  testimony of its counsel of record, Ana M. Barton (“Ms. Barton”), and the sworn declaration of

  Ayele Locoh-Donou (“Ms. Locoh-Donou”), GE Healthcare’s Africa General Counsel. Defendant

  then presented the testimony of Andrew Ramos (“Mr. Ramos”), President of SYMX.

         Based on the extensive testimony and documentary evidence presented by the parties, the

  Court makes the following findings of fact and conclusions of law.




                                                   6
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 7 of 38

                                                              Case No. 18-cv-20922-BLOOM/Louis


    II. FINDINGS OF FACT

     A. Settlement Negotiations

         As explained above, the parties initiated settlement negotiations in 2017 to resolve their

  respective disputes arising from the Ridge Hospital project. Independently from these negotiations,

  throughout the end of 2017 and the beginning of 2018, Plaintiff repeatedly informed Defendant

  that most of the standard warranties on the medical equipment were set to expire in 2018, which

  meant that Plaintiff’s ability to service the equipment would cease unless the parties executed a

  separate service contract. ECF Nos. [91-60], [91-22], & [91-18]. In mid-February 2018, after their

  settlement negotiations had been stalled, Plaintiff sent a letter to Defendant explaining again that

  the medical equipment at the Ridge Hospital would no longer be covered by the warranty and that,

  without a service contract, Plaintiff could no longer maintain, service, repair, or provide support

  for the equipment with expired warranties. ECF No. [91-20].

         Mr. Bonnett and Mr. Ebai testified that Plaintiff was not willing to enter into a service

  agreement without a finalized settlement agreement and receipt of at least an initial settlement

  payment because it did not want to allow Defendant to incur additional debt without Defendant’s

  good-faith effort to repay its outstanding debt. 1st Hr’g. Tr. 68:15-69:8, 74:15-75:8; 2nd Hr’g. Tr.

  41:21-42:11. By March of 2018, Defendant reached out to Plaintiff to resume settlement

  negotiations, in part because it needed a new service agreement with Plaintiff for the Ridge

  Hospital equipment. ECF No. [91-21]; 3rd Hr’g. Tr. 95:20-97:5. Thus, settlement negotiations

  resumed at that time with an additional focus on resolving the service agreement issue.

         Ultimately, on May 4, 2018, Defendant sent Plaintiff a signed copy of the Settlement

  Agreement. ECF No. [91-35] at 47. On May 10, 2018, Plaintiff returned its counter-signed copy




                                                   7
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 8 of 38

                                                                  Case No. 18-cv-20922-BLOOM/Louis


  of the Agreement to Defendant. Id. at 65. Finally, on May 17, 2018, Defendant circulated a fully

  executed Settlement Agreement that was initialed by both parties. Id. at 83.

      B. The Settlement Agreement

          The parties’ dispute stems from their conflicting interpretations of the language in the

  Settlement Agreement and their opposing positions on whether the Agreement became effective

  at all. On the one hand, Plaintiff contends that the Agreement became binding upon its execution

  on May 10, 2018. On the other hand, Defendant argues that the Settlement Agreement never

  became effective because it never made the first—or any—contractually required installment

  payment, which Defendant contends was a condition precedent to the formation of the parties’

  Agreement. Notably, however, neither party disputes the existence of the Settlement Agreement

  or the fact that it was extensively and freely negotiated and thereafter fully executed by all parties

  through their authorized representatives on May 10, 2018. The relevant provisions of the

  Settlement Agreement are set forth in full below.

          The first line of the executed Settlement Agreement indicates that it was “made and entered

  into on this 4th day of May 2018 (the “Effective Date”) . . . .” ECF No. [21-1] at 2.6 Similarly, the

  last page of the Agreement states, “this Settlement Agreement has been entered into and executed

  by the Parties hereto through their duly authorized representatives, and is hereby delivered on the

  Effective Date.” Id. at 4. Yet, paragraph (5), which is central to the parties’ dispute, states,

  “Duration. This Settlement Agreement becomes effective upon payment of the first instalment

  payment,” discussed below. Id. at 3.



  6
    The original typewritten date on the executed Agreement is crossed out and the May 4, 2018, date is
  written in by hand and initialed by one of the parties. ECF No. [21-1] at 2. Likewise, with the exception of
  the signature page, every page of the Settlement Agreement is initialed by both parties, and each page of
  the attachments, aside from the one-page attachment for Annex 1, are also initialed by both parties. See
  generally id.


                                                       8
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 9 of 38

                                                              Case No. 18-cv-20922-BLOOM/Louis


          Paragraph (2) of the Settlement Agreement, which is titled “Consideration,” provides that,

  “[a]s full and final settlement of the Parties’ respective claims, the Parties agree to the following

  terms[.]” Id. at 2.

          a. The Settlement Payment and payment schedule. SYMX agrees to pay to GE
             the sum of USD $2,325,594.49 (the “Settlement Payment”). The Settlement
             Payment shall be made by wire transfer to GE’s bank account, as per Annex 3
             of this Settlement Agreement, according to the following payment schedule and
             terms:

              i. 15 Calendar days from execution by both parties of this Settlement
                 Agreement, SYMX shall pay USD $480,000. SYMX shall provide written
                 proof of the wire payment made (via a SWIFT transfer) simultaneously
                 upon its signature of the Settlement Agreement and the funds must clear
                 into GE’s bank account within seven (7) days following signature of the
                 Settlement Agreement.

              ii. June 7, 2018, SYMX shall make a payment of $468,148.50.

              iii. July 9, 2018, SYMX shall make a payment of $468,148.50.

              iv. August 9, 2018, SYMX shall make a payment of $468,148.50.

              v. September 10, 2018, SYMX shall make a payment of $468,148.50.

              On each payment due date listed above, SYMX will immediately send to GE
              proof of the wire payment (SWIFT) corresponding to the instalment payment
              due on that given date.

          b. Event of Default by SYMX. The Parties agree that time is of the essence with
             respect to completion of the payment schedule described above, and that the
             failure under any circumstance by SYMX to make any of the payments stated
             above, or by GE to receive the payments, on their respective due dates shall be
             deemed a material breach of this Settlement Agreement.

              In case of late or non-payment in relation to any of the payments above, GE
              shall provide written notice to SYMX, effective on delivery by federal express
              upon Andrew Ramos at 201 Alhambra Circle, Suite 605, Coral Gables, Florida
              33134. SYMX shall have twenty (20) calendar days from such notice to cure
              its default and thereafter, GE reserves the right to:

              i.   Call immediately upon SYMX for payment of any remaining amount of the
                   Settlement Payment due and unpaid,




                                                   9
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 10 of 38

                                                            Case No. 18-cv-20922-BLOOM/Louis


           ii. Charge interest at a rate of 3% per annum on any unpaid amount of the
               Settlement Payment, and/or

           iii. Undertake any legal action or claim before the U.S. District Court for the
                Southern District of Florida to collect payment of any remaining amount
                due. Any attorneys’ fees and costs borne by GE in relation to any legal
                proceedings or claims shall be paid by SYMX if GE is the prevailing party.

           SYMX further agrees that if it defaults on any of the above payment schedule
           deadlines, and the default is not cured within twenty (20) calendar days from
           GE’s written notice of default, GE may obtain a consent judgment against
           SYMX in the amount corresponding to then-outstanding amount owed under
           the Settlement Payment upon filing an affidavit of service of notice of default
           and failure to cure.

        c. Limited release. Subject to full payment of the Settlement Payment by SYMX,
           the Parties agree that payment of the Settlement Agreement shall be deemed to
           be a full and final settlement with respect to the Outstanding Amount claimed
           by GE and all of its affiliates, parents, subsidiaries, and related entities both
           foreign and domestic, as well as any amounts or claims that have been, or could
           have been, asserted by SYMX against GE, including for costs arising out of
           delivery of the equipment identified in the Ridge Hospital Sales Agreements
           and interference with SYMX’s relationship with Americaribe, Inc. and others,
           as described in the SYMX Lawsuit and the GE Lawsuit, whether known or
           unknown. SYMX will not have any further obligations towards GE with respect
           to payment of the Outstanding Amount if each of the payment terms listed
           above is satisfied, and likewise GE will not owe SYMX any amounts in
           connection with any claimed or unclaimed costs arising out of the Ridge
           Hospital Sales Agreements.

           Upon SYMX’s complete payment of the Settlement Payment, the Parties
           mutually release and discharge each other and each of their respective affiliates,
           parents, subsidiaries, and related entities (both foreign and domestic) of any and
           all claims, rights, demands, or set-offs that could have been brought in either
           the SYMX Lawsuit or the GE Lawsuit.

        d. Dismissal of pending lawsuits.

           i. SYMX shall voluntarily dismiss the SYMX Lawsuit with prejudice within
              three (3) business days of the Effective Date of this Settlement Agreement.

           ii. GE shall file a notice of settlement in the GE Lawsuit (and request that all
               case deadlines be stayed pending the settlement payment schedule) within
               three (3) business days of the Effective Date of this Settlement Agreement
               or three (3) business days after the initial instalment of the Settlement
               Payment clears GE’s bank account, whichever is later. Upon SYMX’s



                                                10
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 11 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


                  complete payment of the Settlement Payment, GE shall voluntarily dismiss
                  the GE Lawsuit with prejudice, and SYMX will voluntarily dismiss its
                  counter-claims in the GE Lawsuit with prejudice. In the event of default by
                  SYMX of any of the Settlement Payment Instalments, GE may request that
                  the Court presiding over the GE Lawsuit enter the consent judgment
                  referenced above.

           e. Condition of future business. Full and complete payment of the Settlement
              Payment shall be a condition precedent to GE’s considering any future business
              relationship with SYMX, in particular for the sale, shipment, and/or installation
              of medical equipment upon commercially reasonable terms to be negotiated in
              good faith for Phase II of the Ridge Hospital in Ghana. As an exception, GE
              agrees to enter into a service agreement with SYMX for the Phase 1 equipment
              that has already been delivered by GE, provided that payment terms for any
              such future service agreement shall match exactly with those to be entered into
              between SYMX and its contractor. Payment is to be received by GE within
              seven (7) days from receipt by SYMX of each payment for service contract
              from its contractor.

   Id. at 2-3.

           Notably, the first installment payment described in paragraph (2) is tied to the date of the

   Agreement’s execution by both parties and, as indicated above, it is undisputed that the Agreement

   was fully executed on May 10, 2018. See, e.g., ECF No. [32] at 5; ECF No. [40] at 4; ECF No.

   [48] at 2; ECF No. [50] at 3; see also ECF No. [90-7]. Therefore, Defendant’s first installment

   payment under the Agreement was due by May 25, 2018. See ECF No. [40-1] at 80-81.

           Moreover, paragraph (4) of the Settlement Agreement, which addresses the service

   agreement on existing medical equipment, states:

           Warranty and Maintenance. GE agrees to provide the required warranty
           coverage stipulated in the document entitled “Ridge Hospital – GE Equipment
           Commissioning Dates,” attached as Annex 2 to this Settlement Agreement, and
           agrees to provide maintenance services for selected equipment based on the price
           quote previously provided by GE for the warranty period indicated in Annex 2.
           However, if at any point SYMX does not make any of the milestone settlement
           payments described in paragraph (2) above, GE reserves the right to suspend or
           terminate maintenance services to end-user sites as per the provision of the initial
           equipment sales contract.

   ECF No. [21-1] at 3-4.



                                                   11
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 12 of 38

                                                              Case No. 18-cv-20922-BLOOM/Louis


           Finally, paragraph (9) states:

           Terms Read and Understood. Each of the Parties represents that it has carefully
           read and fully understands the terms, conditions, legal effects, and intent of this
           Settlement Agreement after consultation with independent legal counsel. Each
           Party acknowledges receipt of a copy of this Settlement Agreement before signing
           it and understands that every provision of this Settlement Agreement is contractual
           and legally binding.

   Id. at 4.

       C. Post-Settlement Conduct

           On May 10, 2018—the same day the Settlement Agreement was fully executed—

   Defendant reached out to Plaintiff about finalizing the service contract for the equipment at the

   Ridge Hospital. See ECF No. [91-28]. Mr. Ebai responded by e-mail on May 14, 2018, stating that

   Plaintiff was drafting the service proposal, but would not share it until “the settlement agreement

   is activated with a payment,” referencing the first installment payment deadline of May 25, 2018.

   Id. This e-mail, and Mr. Ebai’s explanation that his e-mail demonstrated his belief that the

   Settlement Agreement was binding at the time of execution, is consistent with Plaintiff’s

   reluctance to allow Defendant to continue to incur more debt without first making any attempt to

   pay off the debt it had already incurred. 2nd Hr’g. Tr. 86:16-88:15. Defendant never suggested that

   the Settlement Agreement was not binding at the time of this e-mail. 2nd Hr’g. Tr. 89:15-25.

   Similarly, Mr. Ebai repeatedly reached out to Defendant after this correspondence to inquire about

   the timing of payment, and at no point did Defendant indicate that it was not bound to the terms

   of the Agreement.

           On the same day, the parties filed their Joint Motion for Enlargement of Deadlines Pending

   Settlement, ECF No. [15], which quoted the language from paragraph (2)(d)(ii) of the Agreement,

   in order to stay any pending deadlines set by the Court, ECF No. [13]. Tellingly, on May 4, 2018,

   the day that Defendant executed the Settlement Agreement, it also dismissed its pending state court



                                                   12
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 13 of 38

                                                                     Case No. 18-cv-20922-BLOOM/Louis


   action against Plaintiff with prejudice, consistent with its Settlement Agreement obligations. ECF

   No. [21-3]. Mr. Ramos’s testimony explaining the dismissal with prejudice of the state court

   claims—namely, that he was not concerned that Defendant’s claims in the state court action would

   be lost if the state court action was dismissed with prejudice—provides no additional support for

   Defendant’s position that the Settlement Agreement was not binding at the time of execution. 4th

   Hr’g Tr. 62:25-65:18.7 In fact, Defendant’s dismissal with prejudice on the same day it executed

   the Agreement strongly suggests that Defendant understood its obligations under the Agreement

   to be enforceable.

           On May 22, 2018, Mr. Ramos called Ms. Locoh-Donou and requested that Plaintiff agree

   to extend the deadline for the first settlement payment. ECF No. [91-35] ¶ 13. Mr. Ramos also put

   the request in writing, stating that he was giving “due notice” that he would be delayed “on the

   payment of $480,000[] that [would] become due on May 25th to [Plaintiff] in connection with the

   Settlement Agreement.” ECF No. [91-27]. He cited delays on the availability of the letter of credit

   against which Defendant would draw funds to pay Plaintiff, but assured he was “fully committed

   to the resolution of [Defendant’s] obligation with [Plaintiff]” and that the remaining payments

   would be timely made “according to the original schedule.” Id.

           When Defendant failed to make the first installment payment by May 25, 2018, Ms. Barton

   sent a default notice to Defendant and its counsel to trigger the 20-day cure period as set forth in

   the Settlement Agreement. See ECF No. [21-4]. Neither Defendant nor its attorney responded that

   the Settlement Agreement was not binding. 2nd Hr’g. Tr. 8:18-24. Ms. Barton ultimately sent

   default notices for every payment that was due under the terms of the Settlement Agreement. Id.



   7
    Specifically, Mr. Ramos testified as follows: “[M]y understanding was that we were not going to lose our
   position with those other claims at that time. . . . I mean, my understanding was that . . . those claims were
   going to be added to the . . . federal case.” 4th Hr’g Tr. 64:16-17, 65:16-18.


                                                        13
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 14 of 38

                                                                 Case No. 18-cv-20922-BLOOM/Louis


          Instead, on June 12, 2018, three days before the cure period for the first defaulted payment

   was set to expire, Mr. Ramos called Mr. Ebai and requested that GE extend the deadline for Symx

   to cure its default and make the first installment payment, which Mr. Ebai denied. ECF No. [91-

   32]. Echoing Mr. Ramos’s request to Mr. Ebai, on June 12, 2018, Defendant’s attorney also wrote

   to GE’s attorney:

          My client spoke to your client asking for a 30 day extension. There is a sizable letter
          of credit posted to guarantee payments to my client, but the draw scheduled has
          been extended due to documentation issues. A judgment against my client will
          ensure no one gets anything. On the other hand, my client intends to fully perform
          and has the ability it is solely an issue of timing. I am in trial this afternoon, we can
          discuss it tomorrow. In the meantime, my client is looking into the possibility of
          borrowing against the first draw per your client’s suggestion.

   ECF No. [91-39]. Defendant’s attorney was referencing Plaintiff’s ability to secure a consent

   judgment for Defendant’s default. This request similarly evinces Defendant’s understanding that

   the Settlement Agreement became binding upon execution.

          On June 28, 2018, Plaintiff’s credit control team in Ghana received an e-mail from GE

   Global Operations in which it first learned that Defendant had made a payment of $502,500.00 to

   a GE bank account in the United States. ECF No. [91-57]; 2nd Hr’g. Tr. 101:2-17. That payment

   was made on May 10, 2018 (the day the Settlement Agreement was fully executed) and was

   directed to “GE Medical Systems.” ECF No. [91-58]. The reference number included in the wire

   did not match any purchase orders in GE’s global system, making it difficult to properly assign

   the payment. 2nd Hr’g. Tr. 103:2-20.

          From GE’s receipt of the payment on May 10, 2018, to its contact with Plaintiff on June

   28, 2018, GE Global Operations was unable to match the $502,500.00 payment to any existing

   purchase order. In addition, GE indicated that it does not engage in new business with clients that

   are in arrears, which added further confusion to its attempts to identify the intended recipient of




                                                     14
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 15 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


   the payment. Thus, when it was notified of the payment on June 28, 2018, Plaintiff’s team in Ghana

   believed that it was intended for the settlement debt. 2nd Hr’g. Tr. 104:24-105:16. Mr. Ebai further

   testified that he had no knowledge that Defendant was engaged with GE in another part of the

   world. 2ndHr’g. Tr. 105:18-23.

          To ensure that the payment was based upon the Settlement Agreement, Mr. Ebai reached

   out to Mr. Ramos numerous times about the payment, and that it would be credited to the

   settlement debt. ECF No. [91-33]; 2nd Hr’g. Tr. 106:10-13, 107:5-10. Defendant never clarified

   that the payment was intended for a different GE entity. Neither Symx’s counsel nor Mr. Ramos

   responded (during the calls or after) that the payment was not intended for the settlement.

          In September 2018, Defendant’s counsel called Plaintiff’s counsel and again requested

   more time for Defendant to make the settlement payments and threatened bankruptcy if Plaintiff

   pursued a consent judgment. Moreover, Mr. Ramos and Defendant’s counsel requested a meeting

   with Plaintiff and its counsel to discuss the issues between them. 3rd Hr’g. Tr. 17:24-22:16. The

   meeting occurred in October 2018, at which time Defendant first informed Plaintiff that the

   $502,500.00 payment was intended for a different project with Baptist Hospital in the Cayman

   Islands. 2nd Hr’g. Tr. 21:22-22:10. Neither Mr. Ramos nor Defendant’s counsel mentioned a belief

   that the Settlement Agreement was not binding at this time.

    III. CONCLUSIONS OF LAW

     A. Enforcement of Settlement Agreements

          “[A] district court has jurisdiction to enforce a settlement agreement, at least when one

   party refuses to abide by the agreement prior to dismissal of the action.” Kent v. Baker, 815 F.2d

   1395, 1400 (11th Cir. 1987); see also Szanto v. Bistritz, 743 F. App’x 940, 942 (11th Cir. 2018)

   (“[W]here the parties enter[] into a settlement agreement and then allege[] breach of the agreement




                                                   15
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 16 of 38

                                                                  Case No. 18-cv-20922-BLOOM/Louis


   before dismissal—the district court retain[s] jurisdiction to enforce the terms of the settlement

   agreement”). “Settlement agreements are favored as a means to conserve judicial resources. Courts

   will enforce them when it is possible to do so.” Spiegel v. H. Allen Holmes, Inc., 834 So. 2d 295,

   297 (Fla. 4th DCA 2002) (citing Long Term Mgmt., Inc. v. Univ. Nursing Ctr., Inc., 704 So. 2d

   669, 673 (Fla. 1st DCA 1997)). “A settlement is . . . intended to resolve litigation, not proliferate

   or protract it.” Matter of Blue Crest Holding Asset, Inc., No. 17-cv-21011, 2018 WL 2227739, at

   *10 (S.D. Fla. May 16, 2018) (quoting Naumann v. Cambridge Tankers, Inc., 1988 AMC 1996,

   1998 (E.D. Pa. 1988)). “To foster settlements, the settling parties must have legal assurance that

   the other party will not pursue any further litigation.” Sea-Land Serv. v. Sellan, 64 F. Supp. 2d

   1255, 1260 (S.D. Fla. 1999); see also Murchison v. Grand Cypress Hotel Corp., 13 F.3d 1483,

   1487 (11th Cir. 1994) (“We favor and encourage settlements in order to conserve judicial

   resources. We cannot allow a litigant to attack the integrity of the settlement process by attempting

   to recharacterize the focus of his litigation after he decides he is unhappy with the settlement.”).

           The construction and enforcement of a settlement agreement is governed by the applicable

   state contract law. Hayes v. Nat’l Serv. Indus., 196 F.3d 1252, 1254 (11th Cir. 1999); see also

   Conte v. Winn Dixie Stores, Inc., No. 3:13cv463/MCR/EMT, 2014 WL 4693072, at *2 (N.D. Fla.

   Sept. 22, 2014) (“A motion to enforce the settlement agreement essentially is an action to

   specifically enforce a contract . . . .”). In this case, it is undisputed that Florida law governs.8

       B. Contract Interpretation

           “To prove the existence of a contract, a plaintiff must establish: (1) offer; (2) acceptance;

   (3) consideration; and (4) sufficient specification of the essential terms.” Kolodziej v. Mason, 774


   8
     See ECF No. [21-1] at 4 (“Governing Law. This Settlement Agreement shall be governed by and
   construed in all respects in accordance with the laws of the State of Florida and each Party undertakes to
   irrevocably and unconditionally submit to the non‐exclusive jurisdiction and venue of the Federal Courts
   of the State of Florida.”).


                                                      16
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 17 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


   F.3d 736, 740-41 (11th Cir. 2014) (quoting Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1272 (11th

   Cir. 2009)) (citing St. Joe Corp. v. McIver, 875 So. 2d 375, 381 (Fla. 2004)); see also Don L. Tullis

   & Assocs., Inc. v. Benge, 473 So. 2d 1384, 1386 (Fla. 1st DCA 1985) (“To be enforced, the

   agreement must be sufficiently specific and mutually agreeable on every essential element.”);

   Gaines v. Nortrust Realty Mgmt., Inc., 422 So. 2d 1037, 1040 (Fla. 3d DCA 1982) (“Parties to a

   settlement agreement must reach mutual agreement on every essential element of the proposed

   settlement.”).

          [M]utual assent is a prerequisite for the formation of any contract, see Gibson v.
          Courtois, 539 So. 2d 459, 460 (Fla. 1989) (“Mutual assent is an absolute condition
          precedent to the formation of the contract.”); Jacksonville Port Auth. v. W.R.
          Johnson Enters. Inc., 624 So. 2d 313, 315 (Fla. 1st DCA 1993) (“In order to create
          a contract it is essential that there be reciprocal assent to a certain and definite
          proposition.” (internal quotation marks omitted)); Barroso v. Respiratory Care
          Servs., Inc., 518 So. 2d 373, 376 (Fla. 5th DCA 1987) (noting that mutual or
          reciprocal assent must be proven to establish an oral contract).
                   Mutual assent is not necessarily an independent “element” unto itself;
          rather, [courts] evaluate the existence of assent by analyzing the parties’ agreement
          process in terms of offer and acceptance. See Newman v. Schiff, 778 F.2d 460, 465
          (8th Cir. 1985). A valid contract—premised on the parties’ requisite willingness to
          contract—may be “manifested through written or spoken words, or inferred in
          whole or in part from the parties’ conduct.” L&H Constr. Co. v. Circle Redmont,
          Inc., 55 So. 3d 630, 634 (Fla. 5th DCA 2011) (internal quotation marks omitted).
          [Courts] use “an objective test . . . to determine whether a contract is enforceable.”
          See Robbie v. City of Miami, 469 So. 2d 1384, 1385 (Fla. 1985); see also [Leonard
          v. Pepsico, Inc., 88 F. Supp. 2d 116, 128 (S.D.N.Y. 1999) (noting that the
          determination of whether a party made an offer to enter into a contract requires “the
          [c]ourt to determine how a reasonable, objective person would have understood”
          the potential offeror’s communication), aff’d, 210 F.3d 88 (2d Cir. 2000)].

   Kolodziej, 774 F.3d at 741 (footnote omitted); see also Hanson v. Maxfield, 23 So. 3d 736, 739

   (Fla. 1st DCA 2009).

          Thus, under this objective test, “the making of a contract depends not on the agreement of

   two minds in one intention, but on the agreement of two sets of external signs—not on the parties

   having meant the same thing but on their having said the same thing.” BP Prods. N. Am., Inc. v.

   Oakridge at Winegard, Inc., 469 F. Supp. 2d 1128, 1133 (M.D. Fla. 2007) (quoting Blackhawk


                                                    17
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 18 of 38

                                                                      Case No. 18-cv-20922-BLOOM/Louis


   Heating & Plumbing Co. v. Data Lease Fin. Corp., 302 So. 2d 404, 407 (Fla. 1974)). Indeed, that

   an executed contract presents “difficulties of construction about which the parties disagree does

   not enable [them] to contend that the minds of the parties never met, since by signing the writing

   the parties bind themselves to such interpretation as the court may place upon the words and

   symbols employed by them.” Blackhawk Heating & Plumbing Co., 302 So. 2d at 408.9

   Additionally, a party seeking to enforce a settlement agreement “has the burden to prove assent by

   the opposing party and must establish that there was a meeting of the minds or mutual or reciprocal

   assent to certain definite” or essential terms. U.S. Doe v. Health First, Inc., No. 6:14-cv-501-Orl-

   37DCI, 2017 WL 1929700, at *4 (M.D. Fla. May 10, 2017) (quoting Giovo v. McDonald, 791 So.

   2d 38, 40 (Fla. 2d DCA 2001)).

                   As a general proposition, “[w]here one contracting party signs the contract,
           and the other party accepts and signs the contract, a binding contract results.” D.L.
           Peoples Group, Inc. v. Hawley, 804 So. 2d 561, 563 (Fla. 1st DCA 2002) (citing
           Skinner v. Haugseth, 426 So. 2d 1127, 1129 (Fla. 2d DCA 1983)); see also Mandell
           v. Fortenberry, 290 So. 2d 3, 7 (Fla. 1974) (“There is a presumption that the parties
           signing legal documents are competent, that they mean what they say, and that they
           should be bound by their covenants.”); Dodge of Winter Park, Inc. v. Morley, 756
           So. 2d 1085, 1085-86 (Fla. 5th DCA 2000) (“Generally, it is enough that the party
           against whom the contract is sought to be enforced signs it.”).

   Rocky Creek Ret. Props., Inc. v. Est. of Fox ex rel. Bank of Am., N.A., 19 So. 3d 1105, 1108 (Fla.

   2d DCA 2009).

           Despite the preference for enforcing settlement agreements, courts must still ensure that a

   meeting of the minds occurred on all essential settlement terms before enforcing the parties’

   agreement. Schlosser v. Perez, 832 So. 2d 179, 182 (Fla. 2d DCA 2002) (citations omitted).


   9
     Courts generally view a litigant’s subsequent, inconsistent attempts to limit contractual language with
   skepticism, where the parties previously memorialized a written agreement on their meeting of the minds.
   See Blackhawk Heating & Plumbing Co., 302 So. 2d at 408 (“A subsequent difference as to the construction
   of the contract does not affect the validity of the contract or indicate the minds of the parties did not meet
   with respect thereto.”). Such efforts are “not indicative of a lack of mutual assent,” but rather seek to breach
   the settlement agreement. Matter of Blue Crest Holding Asset, Inc., 2018 WL 2227739, at *12.


                                                         18
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 19 of 38

                                                                 Case No. 18-cv-20922-BLOOM/Louis


   Further, settlement agreements are construed in accordance with the general principles of contract

   interpretation. Robbie, 469 So. 2d at 1385; Williams v. Ingram, 605 So. 2d 890, 893 (Fla. 1st DCA

   1992). “The party seeking to enforce a settlement agreement bears the burden of showing the

   opposing party assented to the terms of the agreement.” BP Prods. N. Am., Inc., 469 F. Supp. 2d

   at 1133 (citing Carroll v. Carroll, 532 So. 2d 1109 (Fla. 4th DCA 1988)).

          1. Plain Language

          Under Florida law, it is well settled that, “[w]hen interpreting a contract, the court must

   first examine the plain language of the contract for evidence of the parties’ intent.” Heiny v. Heiny,

   113 So. 3d 897, 900 (Fla. 2d DCA 2013) (quoting Murley v. Wiedamann, 25 So. 3d 27, 29 (Fla.

   2d DCA 2009)).

          Provisions in a contract should be “construed in the context of the entire agreement”
          and read “in a way that gives effect to all of the contract’s provisions.” Retreat at
          Port of Islands, LLC v. Port of Islands Resort Hotel Condo. Ass’n, 181 So. 3d 531,
          533 (Fla. 2d DCA 2015). Courts should not employ an interpretation of a
          contractual provision that would lead to an absurd result. See Interline Brands, Inc.
          v. Chartis Specialty Ins. Co., 749 F.3d 962, 966 (11th Cir. 2014) (“Under Florida
          law, ‘if one interpretation looking to the other provisions of the contract and to its
          general object and scope would lead to an absurd conclusion, such interpretation
          must be abandoned, and that adopted which will be more consistent with reason
          and probability.’” (quoting Inter-Ocean Cas. Co. v. Hunt, 189 So. 240, 243 (Fla.
          1939))). On the other hand, “[i]t is never the role of a trial court to rewrite a contract
          to make it more reasonable for one of the parties,” Barakat v. Broward [Cnty.]
          Hous. Auth., 771 So. 2d 1193, 1195 (Fla. 4th DCA 2000), or, in the guise of
          interpretation, relieve a contracting party from the consequences of a bad bargain,
          Prestige Valet, Inc. v. Mendel, 14 So. 3d 282, 283 (Fla. 2d DCA 2009).

   Famiglio v. Famiglio, 279 So. 3d 736, 740 (Fla. 2d DCA 2019); see also Circuitronix, LLC v.

   Kapoor, 440 F. Supp. 3d 1345, 1358-59 (S.D. Fla. 2020).

          The “polestar guiding the court in the construction of a written contract is the intent of the

   parties.” Crastvell Trading Ltd. v. Marengere, 90 So. 3d 349, 353 (Fla. 4th DCA 2012). “The

   intent of the parties to the contract should govern the construction of a contract. To determine the

   intent of the parties, a court should consider the language in the contract, the subject matter of the


                                                     19
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 20 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


   contract, and the object and purpose of the contract.” Am. Home Assurance Co. v. Larkin Gen.

   Hosp., Ltd., 593 So. 2d 195, 197 (Fla. 1992); see also Sugar Cane Growers Co-op. of Fla., Inc. v.

   Pinnock, 735 So. 2d 530, 535 (Fla. 4th DCA 1999) (“In construing a contract, the legal effect of

   its provisions should be determined from the words of the entire contract.”). “The Court may draw

   reasonable inferences from unambiguous contract language to determine what the parties

   intended.” Hirsch v. Jupiter Golf Club LLC, 232 F. Supp. 3d 1243, 1251-54 (S.D. Fla. 2017) (citing

   Bombardier Cap. Inc. v. Progressive Mktg. Grp., Inc., 801 So. 2d 131, 134 (Fla. 4th DCA 2001)).

          The “plain meaning” of words used simply means that they are “to be given their natural,

   ordinary meaning.” Hirsch v. Jupiter Golf Club LLC, 232 F. Supp. 3d 1243, 1251 (S.D. Fla. 2017)

   (quoting Ferox, LLC v. ConSeal Int’l, Inc., 175 F. Supp. 3d 1363, 1371 (S.D. Fla. 2016)). “In order

   to determine the common usage or ordinary meaning of a term, courts often turn to dictionary

   definitions for guidance.” CBS Inc. v. PrimeTime 24 Joint Venture, 245 F.3d 1217, 1223 (11th Cir.

   2001). Florida courts have further explained that, “no word or part of an agreement is to be treated

   as a redundancy or surplusage if any meaning, reasonable and consistent with other parts, can be

   given to it . . . .” Royal Am. Realty, Inc. v. Bank of Palm Beach & Tr. Co., 215 So. 2d 336, 338

   (Fla. 4th DCA 1968). To that end, “Courts will generally strive to interpret a contract based on the

   definitions contained within the contract.” Fla. Inv. Grp. 100, LLC v. Lafont, 271 So. 3d 1, 5 (Fla.

   4th DCA 2019) (citing Grant v. State Farm Fire & Cas. Co., 638 So. 2d 936, 937 (Fla. 1994)).

   “Where the parties to a contract take pains to define a key term specially, their dealings under the

   contract are governed by that definition.” Id. (quoting In re Blinds to go Share Purchase Litig.,

   443 F.3d 1, 7 (1st Cir. 2006)). Thus, where an agreement specifically sets forth defined terms,

   these contractual definitions will control. Id.




                                                     20
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 21 of 38

                                                                        Case No. 18-cv-20922-BLOOM/Louis


              Similarly, courts are to “read provisions of a contract harmoniously in order to give effect

   to all portions thereof.” City of Homestead v. Johnson, 760 So. 2d 80, 84 (Fla. 2000). “Where the

   terms of a written agreement are in any respect doubtful or uncertain . . . and the parties to it have,

   by their own conduct, placed a construction upon it which is reasonable, such construction will be

   adopted by the court[.]” Blackhawk Heating & Plumbing Co., 302 So. 2d at 407 (citation omitted);

   see also Lalow v. Codomo, 101 So. 2d 390, 393 (Fla. 1958) (“The intention of the parties must be

   determined from an examination of the whole contract and not from the separate phrases or

   paragraphs. Further, the actions of the parties may be considered as a [means] of determining the

   interpretation that they themselves have placed upon the contract.” (citation omitted)); Rafael J.

   Roca, P.A. v. Lytal, Reiter, Clark, Roca, Fountain & Williams, 856 So. 2d 1, 5 (Fla. 4th DCA

   2003) (“Where an agreement is ambiguous, the meaning of the agreement may be ascertained by

   looking to the interpretation the parties have given the agreement and the parties’ conduct

   throughout their course of dealings.”); Mayflower Corp. v. Davis, 655 So. 2d 1134, 1137 (Fla. 1st

   DCA 1994) (“Courts have also looked to the conduct of the parties throughout their course of

   dealings to determine their intentions and the meaning of the agreement.”).10


   10
        Indeed, under Florida law, courts apply the contract principle known as the “rule of validity,” which

              holds that in the interpretation of contracts judges will presume that the parties intended a
              binding, valid agreement, at least in some respect, even if not in all that a party may claim.
              See James v. Gulf Life Ins. Co., 66 So. 2d 62, 63 (Fla. 1953) (“Where the language of an
              agreement is contradictory, obscure, or ambiguous, or where its meaning is doubtful, so
              that it is susceptible of two constructions, one of which makes it fair, customary, and such
              as prudent men would naturally execute, while the other makes it inequitable, unusual, or
              such as reasonable men would not be likely to enter into, the interpretation which makes a
              rational and probable agreement must be preferred.”); Bacon v. Karr, 139 So. 2d 166 (Fla.
              2d DCA 1962) (contracts duly executed for a lawful purpose should, if legally possible, be
              upheld); City of Orlando v. Murphy, 84 F.2d 531 (5th Cir. 1936) (when possible, contract
              should receive such construction as will uphold it, rather than render it nugatory). The law
              assumes that parties have made an agreement for some lawful, enforceable purpose, that
              courts should not apply a strained or unusual meaning so as to render it entirely
              unenforceable. Diversified Enters. Inc. v. West, 141 So. 2d 27 (Fla. 2d DCA 1962).



                                                           21
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 22 of 38

                                                                  Case No. 18-cv-20922-BLOOM/Louis


           As noted above, the parties’ dispute stems from their disagreement about whether the

   Settlement Agreement became binding upon its execution or after the completion of the first

   installment payment. In order to determine the intent of the parties in drafting the Settlement

   Agreement, the Court first looks to the plain language of the Agreement.

           At the outset, the Court notes that the Settlement Agreement specifically defines the term

   “Effective Date,”11 which is ordinarily understood to mean “[t]he date on which a statute, contract,

   insurance policy, or other such instrument becomes enforceable or otherwise takes effect. This

   date sometimes differs from the date on which the instrument was enacted or signed.” EFFECTIVE

   DATE, Black’s Law Dictionary (11th ed. 2019). The Agreement further states that “[c]apitalized

   terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms

   in the Settlement Agreement.” ECF No. [21-1] at 2. Because “[c]ourts will generally strive to

   interpret a contract based on the definitions contained within the contract,” Fla. Inv. Grp. 100,

   LLC, 271 So. 3d at 5, the Court considers the explicit use of the defined term Effective Date to be

   of great weight in its construction of the Settlement Agreement. See Atl. Specialty Ins. Co. v.

   Pastukov, 750 F. App’x 909, 911 (11th Cir. 2018) (“A contractual provision setting the date an

   agreement takes effect is consistent with Florida law, which recognizes that, ‘[g]enerally, the

   parties to a contract are competent to fix the effective date.’” (quoting CNA Int’l Reinsurance Co.,

   Ltd. v. Phx., 678 So. 2d 378, 380 (Fla. 1st DCA 1996))); see also Hartford Ins. Co. of the Midwest

   v. Surrency, 537 So. 2d 208, 208 (Fla. 5th DCA 1989) (“[P]arties can contract for a policy to begin

   on a particular date.”). Similarly, the omission of “Effective Date” in the Duration clause suggests

   that the parties intended that provision to mean something other than “[t]he date on which a statute,



   J.R.D. Mgmt. Corp. v. Dulin, 883 So. 2d 314, 316-17 (Fla. 4th DCA 2004) (some citations omitted).
   11
      The Settlement Agreement indicates that it was “made and entered into on this 4th day of May 2018 (the
   “Effective Date”) . . . .” ECF No. [21-1] at 2.


                                                      22
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 23 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


   contract, insurance policy, or other such instrument becomes enforceable or otherwise takes

   effect.” EFFECTIVE DATE, Black’s Law Dictionary (11th ed. 2019). Further, the use of

   “Effective Date” in other provisions of the Settlement Agreement, such as paragraph (2)(d) on the

   dismissal of pending lawsuits, supports the interpretation that the obligations in the Agreement

   took effect independent of the first installment payment.

          Moreover, paragraph (2) details mutual promises and consideration exchanged for the full

   and final settlement of the parties’ disputes. See CONSIDERATION, Black’s Law Dictionary

   (11th ed. 2019) (“Something (such as an act, a forbearance, or a return promise) bargained for and

   received by a promisor from a promisee; that which motivates a person to do something, esp. to

   engage in a legal act.”). The provisions in paragraph (2) reflect the parties’ respective obligations

   under the Agreement, which are notably unqualified by any conditional language.

          First, under paragraph (2)(a), the schedule of installment payments is set forth in detail.

   The first installment payment is set to be due within “15 Calendar days from execution by both

   parties of this Settlement Agreement . . . .” ECF No. [21-1] at 2 (emphasis added). The plain

   language of this provision clearly links the first installment payment date to the parties’ execution

   of the Agreement, not its Effective Date. Moreover, the mandatory language used in the installment

   payment provisions—namely, that Defendant “shall” pay each payment on the date specified—

   indicates that these payments are obligatory, rather than conditional as Defendant argues. Indeed,

   the United States Supreme Court has previously explained that the use of “the word ‘shall’ usually

   connotes a requirement.” CITGO Asphalt Ref. Co. v. Frescati Shipping Co., Ltd., 140 S. Ct. 1081,

   1088 n.3 (2020) (quoting Kingdomware Techs., Inc. v. United States, 579 U.S. –––, –––, 136 S.

   Ct. 1969, 1977 (2016)). Thus, the use of this mandatory language forecloses any argument that a

   contracting party “merely has an elective ‘right’” under the agreement, “but no duty to do so.” Id.;




                                                    23
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 24 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


   see also Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 35 (1998)

   (recognizing that “shall” is “mandatory” and “normally creates an obligation impervious to judicial

   discretion”).

          Likewise, the provisions in the Settlement Agreement that address default, which are set

   forth in paragraph (2)(b), provide further support for the mandatory, unqualified nature of

   Defendant’s payment obligations. Specifically, the Agreement states that “the failure under any

   circumstance by SYMX to make any of the payments stated above, or by GE to receive the

   payments on their respective due dates shall be deemed a material breach of this Settlement

   Agreement.” ECF No. [21-1] at 2-3 (emphasis added). Florida courts have defined the word “any”

   to mean “‘one or another without restriction or exception;’ often synonymous with ‘either,’ ‘every’

   or ‘all.’” Dows v. Nike, Inc., 846 So. 2d 595, 601 (Fla. 4th DCA 2003) (quoting Acceleration Nat’l

   Serv. Corp. v. Brickell Fin. Servs. Motor Club, Inc., 541 So. 2d 738, 739 (Fla. 3rd DCA 1989)).

   As with the mandatory language of the installment payment provision, the default provision is

   explicit in requiring payment of every installment without any conditional language. In fact, the

   express requirement that each payment be received “on [its] respective due date[]” supports

   Plaintiff’s interpretation that the Settlement Agreement became binding upon its execution, rather

   than upon payment of the first installment payment. “[T]he parties may enter into any contract

   they desire, and they are bound by the language of that contract . . . no matter how disadvantageous

   that language later proves to be for one party or the other.” Kel Homes, LLC v. Burris, 933 So. 2d

   699, 704 (Fla. 2d DCA 2006).

          Finally, as will be discussed below, the parties specifically agreed to a condition precedent

   in paragraph (2)(e), where any future business relationship was expressly conditioned on the full

   and complete payment of the Settlement Payment. The exclusion of any similar conditional




                                                   24
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 25 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


   language in the Duration clause directly contradicts Defendant’s position regarding when the

   Agreement took effect.

           In sum, upon examining the plain language of the Agreement as a whole, the Court finds a

   consistent intent to create a binding agreement upon execution, and this overall language supports

   Plaintiff’s position.

           2. Course of Performance

           “Generally speaking, the practical interpretation of a contract by the parties to it for any

   considerable period of time before it comes to be the subject of controversy is deemed of great, if

   not controlling, influence.” Old Colony Tr. Co. v. City of Omaha, 230 U.S. 100, 118 (1913).

           Contract interpretation begins with a review of the plain language of the agreement
           because the contract language is the best evidence of the parties’ intent at the time
           of the execution of the contract. Royal Oak Landing Homeowner’s Ass’n, Inc. v.
           Pelletier, 620 So. 2d 786, 788 (Fla. 4th DCA 1993). But “‘Intention’, as the term is
           used in connection with contracting parties . . . when not clearly expressed, may be
           demonstrated by conduct.” Smart v. Brownlee, 195 So. 2d 4, 5 (Fla. 4th DCA 1967).
           In this vein, the Court may review the original contracting parties’ post-contract
           course of performance of the agreement to interpret their intent. See Treasure
           Salvors, Inc. v. Unidentified, Wrecked & Abandoned Sailing Vessel, 556 F. Supp.
           1319, 1336 (S.D. Fla. 1983) (citing Restatement (Second) of Contracts (1981)
           § 202(4), which provides “[w]here an agreement involves repeated occasions for
           performance by either party with knowledge of the nature of the performance and
           opportunity for objection to it by the other, any course of performance accepted or
           acquiesced in without objection is given great weight in the interpretation of the
           agreement”); Downs v. United States, No. 06-20861-CIV, 2010 WL 3222140, at *4
           n.6 (S.D. Fla. Aug. 16, 2010) (citing Lalow v. Codomo, 101 So. 2d 390, 393 (Fla.
           1958)) (“[T]he actions of the parties may be considered as a means of determining
           the interpretation that they themselves have placed upon the contract.”) (also citing
           11 Samuel Williston & Richard A. Lord, A Treatise on the Law of Contracts §
           32:14 (4th ed. 1999)) (“Given that the purpose of judicial interpretation is to
           ascertain the parties’ intentions, the parties’ own practical interpretation of the
           contract—how they actually acted, thereby giving meaning to their contract during
           the course of performing it—can be an important aid to the court.”). . . .
                   The Florida Supreme Court has adopted the principle of contract
           construction, which allows the Court to look to the parties’ conduct in performing
           their contract to resolve the absence of a provision on access, finding,




                                                    25
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 26 of 38

                                                                 Case No. 18-cv-20922-BLOOM/Louis


                  Where the terms of a written agreement are in any respect doubtful
                  or uncertain, or if the contract contains no provisions on a given
                  point, or if it fails to define with certainty the duties of the parties
                  with respect to a particular matter or in a given emergency, and the
                  parties to it have, by their own conduct, placed a construction upon
                  it which is reasonable, such construction will be adopted by the
                  court, upon the principle that it is the duty of the court to give effect
                  to the intention of the parties where it is not wholly at variance with
                  the correct legal interpretation of the terms of the contract.

          Blackhawk Heating & Plumbing Co. v. Data Lease Fin. Corp., 302 So. 2d 404, 407
          (Fla. 1974).

   Hirsch v. Jupiter Golf Club LLC, 232 F. Supp. 3d 1243, 1252-53 (S.D. Fla. 2017).

          In this case, the parties’ course of post-contract performance provides further support for

   the Court’s conclusion that the Settlement Agreement became binding and enforceable upon its

   execution. Most notably, Defendant’s actions reflect a consistent understanding that it was bound

   by the parties’ Agreement. Indeed, Defendant’s repeated requests for extensions of the payment

   deadlines, along with his former counsel’s statement that “judgment against [Defendant] will

   ensure no one gets anything,” evince a clear understanding that Defendant had an obligation under

   the Settlement Agreement to make the installment payments on the dates specified. See ECF No.

   [91-39]. Defendant’s explanation that the requested extensions were reflective of its ongoing intent

   to resolve the parties’ disputes is belied its consistent unwillingness to meet the terms of the

   Agreement.

          Likewise, the Court does not find Mr. Ramos’s testimony regarding the dismissal of the

   state court claims with prejudice to be credible. Specifically, Mr. Ramos testified that he was not

   concerned with dismissing the state court case with prejudice because his “understanding was that

   [Defendant was] not going to lose [its] position with those [state court] claims at that time,” but he

   offered no justification for why Defendant dismissed those claims on the day it executed the

   Settlement Agreement, if it believed the Agreement was not yet binding. 4th Hr’g Tr. 64:16-17.



                                                     26
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 27 of 38

                                                                     Case No. 18-cv-20922-BLOOM/Louis


   Rather, Defendant’s dismissal with prejudice demonstrates its understanding that the contractual

   obligations were binding at the time of execution, not later.12 Moreover, Defendant’s failure to

   suggest at any point after the Settlement Agreement’s execution that its payment obligation was a

   condition precedent to the formation of the Agreement is noteworthy, especially in light of

   Plaintiff’s repeated and ongoing attempts to secure payment pursuant to the terms of the contract

   on the specified dates. “In other words, one party to a settlement is not required to be a mind reader

   or to know the private thoughts or intentions of the other party; rather, the parties need only agree

   on what they have actually said or expressed to each other.” In re Rolsafe Int’l, LLC, 477 B.R.

   884, 906 (Bankr. M.D. Fla. 2012).

           The record in this case and the communications between the parties refute any suggestion

   that both parties were aware of the alleged condition precedent in the Duration clause. In particular,

   Defendant fails to provide any explanation for why, beginning on May 26, 2018, Plaintiff sent five

   separate notices of default to Defendant, based on the Settlement Agreement payment schedule.

   See ECF Nos. [91-37], [91-38], [91-41], [91-42], & [91-43]. Similarly, Defendant’s failure to

   challenge or question these notices of default, based on its purported understanding that the

   Agreement was not yet binding, strongly suggests that the parties mutually understood that the

   Agreement was binding at the point of execution.




   12
      The Court is also unpersuaded by Defendant’s argument that Plaintiff understood that the Agreement
   would not take effect before Defendant made the first payment because it failed to file a Notice of
   Settlement in this action, as set forth in the Agreement. This argument ignores the clear and explicit
   language of paragraph (2)(d)(ii), which states that the notice of settlement “(and request that all case
   deadlines be stayed pending the settlement payment schedule)” would be filed “within three (3) business
   days of the Effective Date of this Settlement Agreement or three (3) business days after the initial instalment
   of the Settlement Payment clears GE’s bank account, whichever is later.” ECF No. [21-1] at 3. Obviously,
   Defendant’s continued failure to make the first installment payment would, under this language, delay
   Plaintiff’s obligation to file any notice of settlement. Any contrary interpretation merits no further
   discussion.


                                                         27
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 28 of 38

                                                                Case No. 18-cv-20922-BLOOM/Louis


          Additionally, Defendant’s reliance on its communications with Plaintiff about securing a

   service agreement after the Settlement Agreement was executed fails to rebut the overwhelming

   record evidence of the parties’ understanding that they had a binding and enforceable agreement

   as of its execution on May 10, 2018. These communications, when read in context, further

   substantiate Plaintiff’s position that it was unwilling to allow Defendant to continue incurring new

   debt absent some good-faith effort to pay off its $2.3 million of existing debt. Moreover, the

   testimony presented by Plaintiff regarding its reasoning and consistent understanding throughout

   these interactions was both credible and consistent with the Agreement, the record evidence of the

   parties’ conduct, and the communications.

          “In considering expressions of agreement, the court must not hold the parties to some

   impossible, or ideal, or unusual standard. It must take language as it is and people as they are. All

   agreements have some degree of indefiniteness and some degree of uncertainty.” Blackhawk

   Heating & Plumbing Co., 302 So. 2d at 409. Here, the parties manifested their intent to enter into

   a binding and enforceable agreement through negotiating and executing the Settlement Agreement,

   and they reiterated this mutually agreed intent through their post-contract communications and

   course of performance. Upon a thorough review of the evidence and testimony presented, the Court

   concludes that these interactions provide a consistent narrative suggesting that each party agreed

   and understood its respective obligations under the Settlement Agreement.

      C. Condition Precedent

          “A condition precedent represents an obligation to be performed before the contract is

   effective.” Biscayne Cove Condo. Ass’n v. QBE Ins. Corp., 971 F. Supp. 2d 1121, 1135 (S.D. Fla.

   2013) (quoting Allstate Floridian Ins. Co. v. Farmer, 104 So. 3d 1242, 1246 (Fla. 5th DCA 2012)).

   Specifically, “[a] condition precedent is an act or event, other than a lapse of time, that must occur




                                                    28
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 29 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


   before a binding contract will arise.” Mitchell v. DiMare, 936 So. 2d 1178, 1180 (Fla. 5th DCA

   2006) (citing J. Calamari & J. Perrilo, Contracts, § 11-5 (3d ed. 1987); Restatement (Second) of

   Contracts § 250 (1981)).

          “A condition may be either a condition precedent to the formation of a contract or a

   condition precedent to performance under an existing contract.” Id. “In the case of a condition

   precedent to formation, . . . the contract does not exist unless and until the condition occurs.” Id.

   (emphasis added). Thus, “[n]o binding contract is formed when a condition precedent to its

   formation never occurs.” Surgical Partners, LLC v. Choi, 100 So. 3d 1267, 1269 (Fla. 4th DCA

   2012). On the other hand, “[i]n the case of a condition precedent to performance, a contract exists

   that may be enforced pursuant to its terms.” Mitchell, 936 So. 2d at 1180 (emphasis added).

          While no particular words are necessary for the existence of a condition, such terms
          as “if”, “provided that”, “on condition that”, or some other phrase that conditions
          performance, usually connote an intent for a condition rather than a promise. In the
          absence of such a limiting clause, whether a certain contractual provision is a
          condition, rather than a promise, must be gathered from the contract as a whole and
          from the intent of the parties.
                  However, where the intent of the parties is doubtful or where a condition
          would impose an absurd or impossible result then the agreement will be interpreted
          as creating a covenant rather than a condition. . . . “Because of their harshness in
          operation, conditions are not favorites of the law.”

   In re Est. of Boyar, 592 So. 2d 341, 343 (Fla. 4th DCA 1992) (quoting Hohenberg Bros. Co. v.

   George E. Gibbons & Co., 537 S.W.2d 1, 3 (Tex. 1976)).

          Thus, “[a]s a general rule, conditions precedent are not favored, and courts will not construe

   provisions to be such, unless required to do so by plain, unambiguous language or by necessary

   implication.” Id. (citing 17A Am. Jur. 2d Contracts § 471 (1991)); see also Solymar Invs., Ltd. v.

   Banco Santander S.A., 672 F.3d 981, 997 n.15 (11th Cir. 2012) (expressing “doubt that conditions

   precedent that are not expressly referenced by a written agreement may vary the explicit terms of

   a written agreement under Florida law” (citations omitted)); Gunderson v. Sch. Dist. of



                                                    29
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 30 of 38

                                                              Case No. 18-cv-20922-BLOOM/Louis


   Hillsborough Cnty., 937 So. 2d 777, 779 (Fla. 1st DCA 2006) (“Provisions of a contract will only

   be considered conditions precedent or subsequent where the express wording of the disputed

   provision conditions formation of a contract and or performance of the contract on the completion

   of the conditions.” (emphasis added)); Gay v. Brencorp, Inc., No. 3:09-cv-1002-J-JBT, 2012 WL

   162354, at *8 (M.D. Fla. Jan. 19, 2012), aff’d, 554 F. App’x 811 (11th Cir. 2014). Indeed, “[i]t is

   a principle of contract law that a mere stipulation or covenant in a contract will not be construed

   as a condition precedent, particularly where a forfeiture would result and where it appears a

   condition precedent, if desired, could have been provided for by express agreement.” In re Est. of

   Boyar, 592 So. 2d at 344 (quoting Palmquist v. Allardyce Petroleum Corp., 520 P.2d 783, 784

   (Mont. 1974)).

          Defendant argues that the Duration clause of the Settlement Agreement creates a condition

   precedent to the formation of the contract, which never occurred. As such, Defendant contends

   that a contract was never formed. However, upon reading the plain language of the Duration clause,

   in the context of the Settlement Agreement as a whole, it is clear that no condition precedent to

   the formation of the contract exists.

          The Duration clause states that “[t]his Settlement Agreement becomes effective upon

   payment of the first instalment payment identified in paragraph (2) above.” ECF No. [21-1] at 2.

   Keeping in mind that Florida law considers “the language used in a contract [to be] the best

   evidence of the intent and meaning of the parties,” Boat Town U.S.A., Inc. v. Mercury Marine Div.

   of Brunswick Corp., 364 So. 2d 15, 17 (Fla. 4th DCA 1978), the Court finds no support in the

   express wording of the Duration clause for Defendant’s position that the parties intended to create

   a condition precedent to the formation of a binding contract. See Serra v. Saturn of Clearwater,

   Inc., No. 8:08-cv-856-T-33MAP, 2008 WL 5412213, at *4 (M.D. Fla. Dec. 29, 2008). The Court




                                                   30
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 31 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


   will not infer such a condition in the absence of plain and unambiguous language. Gunderson, 937

   So. 2d at 779 (“Provisions of a contract will only be considered conditions precedent or subsequent

   where the express wording of the disputed provision conditions formation of a contract and or

   performance of the contract on the completion of the conditions.” (emphasis added)).

          In contrast, the parties’ express, unambiguous language in paragraph (2)(e) conditioned

   any future business on Defendant completing all installment payments required by the Agreement.

   See ECF No. [21-1] at 3 (“Condition of future business. Full and complete payment of the

   Settlement Payment shall be a condition precedent to GE’s considering any future business

   relationship with SYMX . . . .” (emphasis added)); see also Fla. Inv. Grp. 100, LLC, 271 So. 3d at

   4-5 (“A key principle of contract interpretation is that courts must not read a single term or group

   of words in isolation.”); Philip Morris Inc. v. French, 897 So. 2d 480, 488 (Fla. 3d DCA 2004)

   (“Courts are required to construe a contract as a whole.”). This language demonstrates the parties’

   ability to set certain conditional terms in the Settlement Agreement, and their decision not to do

   so in the Duration clause is fatal to Defendant’s argument. See Raban v. Fed. Exp., 13 So. 3d 140,

   144 (Fla. 1st DCA 2009) (concluding that a contractual provision was not a condition precedent

   where the parties used express language elsewhere in the agreement to explicitly create a condition

   precedent but not in the provision at issue).

          Accordingly, based on the language of the Settlement Agreement as a whole and that of

   the Duration clause, the Court concludes that the Duration clause did not create a condition

   precedent to contract formation. Instead, the Agreement became binding upon its complete

   execution by both parties.




                                                   31
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 32 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


      D. Material Breach of Contract

          “To prevail on a breach of contract claim, a claimant must prove: (1) the existence of an

   enforceable contract; (2) a material breach of that contract; and (3) damages resulting directly from

   the material breach.” MDS (Can.), Inc. v. Rad Source Techs., Inc., 822 F. Supp. 2d 1263, 1298

   (S.D. Fla. 2011) (citing Knowles v. C.I.T. Corp., 346 So. 2d 1042, 1043 (Fla. 1st DCA 1977);

   Rollins, Inc. v. Butland, 951 So. 2d 860, 876 (Fla. 2d DCA 2006)), aff’d in part, 720 F.3d 833

   (11th Cir. 2013). Further, “[t]o constitute a vital or material breach, a party’s nonperformance must

   ‘go to the essence of the contract.’ [A party’s] ‘failure to perform some minor part of his

   contractual duty cannot be classified as a material or vital breach.’” MDS (Can.) Inc., 720 F.3d at

   849 (quoting Beefy Trail, Inc. v. Beefy King Int’l, Inc., 267 So. 2d 853, 857 (Fla. 4th DCA 1972));

   see also O’Steen v. Wells Fargo Bank, N.A., No. 6:17-cv-849-Orl-31KRS, 2017 WL 4243564, at

   *3 (M.D. Fla. Sept. 25, 2017) (“An essential, or material, term is ‘[a] contractual provision dealing

   with a significant issue such as subject matter, price, payment, quantity, quality, duration, or the

   work to be done.’” (quoting U.S. Doe, 2017 WL 1929700, at *4)). For purposes of a breach of

   contract claim, Florida law requires that a material breach of a settlement agreement—i.e., the

   contract—be established by a preponderance of the evidence. See Vega, 564 F.3d at 1272;

   Knowles, 346 So. 2d at 1043.

          Under Florida law, failure to make a payment on time does not constitute per se a
          material breach of contract. Rather, to constitute a material breach, the late payment
          must occur where time is of the essence. Sublime, Inc. v. Boardman’s Inc., 849 So.
          2d 470, 471 [(Fla. 4th DCA 2003)]. Time is of the essence under Florida law when
          (1) the agreement explicitly so specifies; or (2) such may be determined from the
          subject matter of the contract; or (3) treating time as non-essential would produce
          a hardship; or (4) notice has been given to the defaulting party requesting
          performance within a reasonable time. Id.

   Centurion Air Cargo, Inc. v. United Parcel Serv. Co., 420 F.3d 1146, 1151 (11th Cir. 2005).




                                                    32
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 33 of 38

                                                                 Case No. 18-cv-20922-BLOOM/Louis


           In this case, the Settlement Agreement explicitly included a time-is-of-the-essence

   provision. See ECF No. [21-1] at 2 (“The Parties agree that time is of the essence with respect to

   completion of the payment schedule described above, and that the failure under any circumstance

   by SYMX to make any of the payments stated above, or by GE to receive the payments, on their

   respective due dates shall be deemed a material breach of this Settlement Agreement.”).

   Nevertheless, Defendant has repeatedly indicated that it did not make any payment under the

   parties’ Settlement Agreement. See, e.g., ECF No. [32] at 11; ECF No. [48] at 2. Having concluded

   that no condition precedent to the formation of the Settlement Agreement existed, and that the

   parties had a binding Agreement at the point of execution, the Court finds that Defendant

   materially breached the Agreement by failing to make any of the installment payments set forth in

   paragraph (2)(a). Accordingly, Plaintiff is entitled to the entry of a consent judgment, as set forth

   in the Settlement Agreement, for the full amount of the Settlement Payment—i.e., $2,325,594.49.13

        E. Defendant’s Request for Sanctions

           Finally, Defendant requests that sanctions be imposed against Plaintiff, pursuant to this

   Court’s inherent power, for what it describes as Plaintiff’s repeated and “knowingly false

   misrepresentations” to this Court that Defendant had made one payment toward the Settlement

   Agreement prior to Plaintiff filing its Motion to Enforce. Defendant takes the position that these

   purported misrepresentations were intentionally submitted to the Court, despite Plaintiff’s

   knowledge that the payment at issue was intended to be applied toward a separate project in the

   Cayman Islands involving a different GE entity, in order to establish that the condition precedent

   to the parties’ Agreement had been met. Plaintiff, however, argues that sanctions are unwarranted


   13
     Although the parties spent significant amounts of time arguing about whether Defendant’s $502,500.00
   payment was intended for a project in the Cayman Islands or as a payment under the Settlement Agreement,
   the Court sees no need to address the issue, given Defendant’s repeated statements throughout the course
   of these proceedings that no installment payment was ever made.


                                                     33
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 34 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


   because the request for sanctions arises from disputed issues of fact and law, not from Plaintiff’s

   allegedly frivolous or bad faith representations. Moreover, Plaintiff reiterates that, during these

   proceedings, it has consistently taken the position that Defendant made a payment to GE, which

   Plaintiff later credited to the Settlement Agreement debt. Plaintiff further notes that Defendant

   failed to object to that payment application, despite being repeatedly informed of the circumstances

   in written correspondence from Plaintiff’s counsel.

          Courts have the “inherent power to police those appearing before them.” Purchasing

   Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1223 (11th Cir. 2017) (citing Chambers v.

   NASCO, Inc., 501 U.S. 32, 46 (1991)). This power, “not conferred by rule or statute,” allows courts

   “to manage their own affairs so as to achieve the orderly and expeditious disposition of cases.”

   Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (citation and internal

   quotation marks omitted). A court may exercise its power “to sanction the willful disobedience of

   a court order, and to sanction a party who has acted in bad faith, vexatiously, wantonly, or for

   oppressive reasons.” Purchasing Power, LLC, 851 F.3d at 1223 (citation and internal quotation

   marks omitted). “In determining whether sanctions should be awarded under the bad faith standard,

   ‘the inquiry will focus primarily on the conduct and motive of a party, rather than on the validity

   of the case.’” Barash v. Kates, 585 F. Supp. 2d 1347, 1362 (S.D. Fla. 2006) (quoting Rothenberg

   v. Sec. Mgmt. Co., 736 F.2d 1470, 1472 (11th Cir. 1984)).

          Indeed, “[t]he key to unlocking a court’s inherent power is a finding of bad faith.”

   Allapattah Servs., Inc. v. Exxon Corp., 372 F. Supp. 2d 1344, 1373 (S.D. Fla. 2005).

          Bad faith can be found in several instances. First, bad faith may be found where the
          court finds that a fraud has been practiced upon it, or that the very temple of justice
          has been defiled. Second, bad faith may be found where a party delays or disrupts
          the litigation, or hampers the enforcement of a court order. Third, the Eleventh
          Circuit has stated that bad faith may be found where an attorney knowingly or




                                                    34
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 35 of 38

                                                               Case No. 18-cv-20922-BLOOM/Louis


           recklessly raises a frivolous argument, or argues a meritorious claim for the purpose
           of harassing an opponent.

   Barash, 585 F. Supp. 2d at 1362 (citations and internal quotation marks omitted).

           “In the context of inherent powers, the party moving for sanctions must show subjective

   bad faith. This standard can be met either (1) with direct evidence of the attorney’s subjective bad

   faith or (2) with evidence of conduct ‘so egregious that it could only be committed in bad faith.’”

   Hyde v. Irish, 962 F.3d 1306, 1310 (11th Cir. 2020) (citations omitted). Generally, where there is

   a factual dispute on the merits of a particular issue, the imposition of sanctions for a litigant’s

   advancement of an “objectively frivolous claim” will typically be inappropriate. See Skypoint

   Advisors, LLC v. 3 Amigos Prods. LLC, No. 2:18-cv-356-FtM-29MRM, 2020 WL 533939, at *2

   (M.D. Fla. Feb. 3, 2020); see also Mitchell v. Int’l Consol. Cos., No. 11-cv-60403, 2014 WL

   6997609, at *5 (S.D. Fla. Dec. 10, 2014) (“Rule 11 sanctions are not appropriate merely because

   factual disputes regarding allegations in a pleading exist.”); Cabrera v. Goodyear Tire & Rubber

   Co., No. 10-cv-21226, 2011 WL 535103, at *2 (S.D. Fla. Feb. 8, 2011) (“Although the affidavits

   by Mr. Flores and Mr. Galeano are probative evidence against the plaintiffs’ claims, the parties’

   conflicting accounts of what happened simply demonstrate that there are fact disputes that, if

   resolved in favor of the plaintiffs, may allow them to prevail. In any event, the defendants have

   not met their relatively high burden of showing the lawsuit is so baseless in law or fact to justify

   [] sanctions.”).

           Yet, “absent direct evidence of subjective bad faith, this standard can also be met if an

   attorney’s conduct is ‘tantamount to bad faith,’ meaning the ‘attorney’s conduct is so egregious

   that it could only be committed in bad faith.’” Sutakovic v. CG RYC, LLC, No. 18-cv-20125, 2018

   WL 2766206, at *3 (S.D. Fla. June 8, 2018) (quoting Purchasing Power, LLC, 851 F.3d at 1224-

   25). “An attorney’s conduct is ‘tantamount to bad faith’ if he ‘recklessly raises a frivolous



                                                    35
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 36 of 38

                                                                  Case No. 18-cv-20922-BLOOM/Louis


   argument.’ ‘Recklessness alone does not satisfy the inherent powers standard,’ but ‘recklessness

   plus a frivolous argument suffice.’” Id. (quoting Purchasing Power, LLC, 851 F.3d at 1224-25).

             “[B]ad faith conduct must be proven by clear and convincing evidence.” Brieva v. Freezing

   Mech., Corp., No. 17-cv-22980, 2018 WL 5098978, at *8 (S.D. Fla. Aug. 9, 2018), report and

   recommendation adopted, No. 17-cv-22980, 2018 WL 5098876 (S.D. Fla. Aug. 28, 2018); see

   also Barash, 585 F. Supp. 2d at 1365 (holding the movant to a clear and convincing evidence

   standard of proof to establish conduct that would warrant the imposition of sanctions pursuant to

   the court’s inherent power). Ultimately, a court’s inherent power to impose sanctions “must be

   exercised with restraint and discretion” and used “to fashion an appropriate sanction for conduct

   which abuses the judicial process.” Chambers, 501 U.S. at 44-45 (citation omitted).

             Upon review of the various filings in this case relating to the purported misrepresentations,

   along with the evidence and testimony presented on the timeline of events and communications

   exchanged between the parties about the $502,500.00 payment, the Court concludes that

   Defendant has not adequately demonstrated that Plaintiff’s representations amounted to bad-faith

   conduct. Rather, the sequence of events supports the fact that Plaintiff had a good-faith basis for

   its developing statements to the Court regarding whether Defendant had made any installment

   payments under the Settlement Agreement. At a minimum, the following series of events, when

   viewed as a whole, refute any contention that Plaintiff acted in bad faith: (1) A separate GE entity

   received a $502,500.00 wire payment from Defendant on May 10, 2018—the same day that the

   Settlement Agreement was fully executed—but GE Global Operations was unable to match the

   payment to any existing purchase orders;14 (2) Plaintiff’s team did not learn of the existence of

   Defendant’s $502,500.00 payment until June 28, 2018,15 after Plaintiff had already filed its first


   14
        See ECF No. [91-58]; ECF No. [91-57]; 2nd Hr’g Tr. 100:3-105:23.
   15
        See ECF No. [91-57]; 2nd Hr’g Tr. 100:3-105:23.


                                                       36
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 37 of 38

                                                                     Case No. 18-cv-20922-BLOOM/Louis


   Motion to Reopen the Case on June 19, 2018;16 and (3) Plaintiff then sent Defendant numerous

   communications and letters of default for the remaining defaulted installment payments, all of

   which noted that it intended to apply the payment to Defendant’s outstanding settlement debt, but

   Defendant never responded or attempted to clarify the intended use for the $502,500.00.17

   Defendant ultimately informed Plaintiff in October 2018 that the $502,500.00 payment was

   intended for an ongoing project in the Cayman Islands. 3rd Hr’g Tr. 21-22:22:10.

             The parties’ respective arguments regarding the nature of the $502,500.00 payment, all of

   which are closely intertwined with their arguments on whether the Agreement became effective at

   the time of execution or upon Defendant’s payment of the first installment payment, highlight the

   significant factual disputes at issue in this case. Yet, these factual disputes are clearly insufficient

   to satisfy the high burden required for a finding of bad faith. See Skypoint Advisors, LLC, 2020

   WL 533939, at *2; Mitchell, 2014 WL 6997609, at *5; Cabrera, 2011 WL 535103, at *2. As such,

   the Court declines to exercise its discretion to impose sanctions in this case.

        IV. CONCLUSION

             Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Plaintiff’s Motion to Enforce Settlement Agreement and for Entry of a Consent

                   Judgment, ECF No. [21], is GRANTED.

               2. Within ten (10) days from the date of this Order, Plaintiff shall submit a proposed

                   consent judgment setting forth the total amount to be recovered, including interest.

               3. Within thirty (30) days from the date of this Order, Plaintiff shall submit any

                   request for an award of attorneys’ fees and costs, along with the appropriate affidavits

                   and documentation required under Local Rule 7.3.


   16
        See ECF No. [17].
   17
        See ECF Nos. [91-33], [91-41], [91-42], & [91-43]; 2nd Hr’g Tr. 113:16-22; 3rd Hr’g Tr. 21:22-22:10.


                                                        37
Case 1:18-cv-20922-BB Document 101 Entered on FLSD Docket 03/04/2021 Page 38 of 38

                                                             Case No. 18-cv-20922-BLOOM/Louis


            4. Defendant’s Cross-Motion to Reopen Case and Set Scheduling Conference, ECF No.

                [32], is DENIED. Defendant’s request that Plaintiff be sanctioned is DENIED.

                Moreover, Defendant’s request to reopen this case in order to continue litigating the

                parties’ claims is DENIED AS MOOT.

            5. The Clerk of Court shall ADMINISTRATIVELY CLOSE the case.

          DONE AND ORDERED in Chambers at Miami, Florida, on March 3, 2021.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of Record




                                                  38
